Citation Nr: 1811089	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-287 13	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for cardiomyopathy, deterioration of the left ventricle secondary to a viral infection in service.

2.  Entitlement to service connection for ataxia muscle condition and a transient ischemic attack (TIA) and a stroke, to include as secondary to a service connected disability.

3.  Entitlement to a rating in excess of 10 percent for hypertension.

4.  Entitlement to a rating in excess of 30 percent for a status post recurrent right inguinal hernia.

5.  Entitlement to a rating in excess of 60 percent for paroxysmal atrial fibrillation (PAT) with tachycardia and hypertensive heart disease.  



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The November 2011 rating decision found that new and material evidence had not been submitted to substantiate reopening the claim for service connection for entitlement to service connection for cardiomyopathy, deterioration of the left ventricle secondary to a viral infection in service, denied entitlement to service connection for ataxia muscle condition and a TIA and a stroke, and denied a rating in excess of 10 percent for hypertension.  The February 2015 rating decision granted service connection for PAT with tachycardia and hypertensive heart disease and assigned a 60 percent evaluation effective September 9, 2014, denied a rating in excess of 30 percent for a right inguinal hernia, and additionally denied a rating in excess of 10 percent for hypertension.  

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.

The issues of entitlement to a rating in excess of 10 percent for hypertension, a rating in excess of 30 percent for a right inguinal hernia, and in excess of 60 percent  for PAT with tachycardia and hypertensive heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  In a May 2007 decision, the Board denied entitlement to service connection for deterioration of the left ventricle secondary to a viral infection in service.

2.  Evidence received since the May 2007 Board decision is either duplicative or cumulative and is not so significant that it must be considered in order to fairly decide the merits of the claim for entitlement to service connection for deterioration of the left ventricle secondary to a viral infection in service.

3.  The Veteran's ataxia muscle condition and a TIA and a stroke did not have onset in service and are not otherwise related to service, to include as secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The May 2007 Board decision denying the Veteran's claim for entitlement to service connection for deterioration of the left ventricle secondary to a viral infection in service is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).  

2.  Evidence received since the May 2007 denial is not new and material; hence, the criteria for reopening the claim for entitlement to service connection for deterioration of the left ventricle secondary to a viral infection in service have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for ataxia muscle condition and a TIA and a stroke, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that the Veteran has not been provided a VA examination regarding his ataxia muscle condition and a TIA and a stroke.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the standards of McLendon are not met as to this issue as the evidence of record fails to indicate that ataxia muscle condition and a TIA and/or stroke had onset in service, are otherwise related thereto, to include a relationship to any of the Veteran's service-connected disabilities.

The Board also notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

New and Material Evidence

In May 2007, the Board denied service connection for deterioration of the left ventricle secondary to a viral infection in service on the basis that the Veteran had not manifested deterioration of the left ventricle during service and because such a disability had not been related to the Veteran's active service.  Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  Therefore, the May 2007 Board decision is final based on the evidence then of record.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017). 

In a January 2011 statement, the Veteran sought to reopen his claim for service connection for deterioration of the left ventricle secondary to a viral infection in service.  A November 2011 rating decision denied his petition to reopen his claim.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the Veteran's claim.  Pertinent evidence added to the record since the May 2007 Board decision includes statements from the Veteran, private medical records, VA medical center (VAMC) records, a January 2010 VA examination, the Veteran's hearing testimony, copies of private medical records, and copies of the Veteran's service treatment records (STRs). 

A February 2008 private medical record indicted the Veteran presented for evaluation of an abdominal aortic aneurysm.  He reported a history positive for coronary artery disease.  He reported heart palpitations and chest pain.

A February 2008 private medical record indicated the Veteran had a stress echocardiogram which showed normal left ventricular systolic function at stress and at rest.  The echo images were normal, with no wall motion abnormalities at peak stress and no evidence of ischemia. 

In March 2008, a private medical record showed the Veteran to have undergone a stress echocardiogram in February 2008 at a private facility which was negative for inducible ischemia.  His left ventricular function was within normal limits.  The Veteran presented to undergo elective repair of his abdominal aortic aneurysm.  He reported his past medical history as significant for chronic prostatitis, hypertension, mild coronary artery disease, hypothyroidism, and congestive heart failure.  His cardiac examination showed him to have a regular rate and rhythm with no murmur, rub, or gallops.

In June 2008, the Veteran submitted a lay statement from his neighbor which indicated that the Veteran's stamina had decreased over the recent time.  The neighbor also stated that he had known the Veteran in childhood and that the Veteran did not have any conditions or health problems as a child.  

In July 2008, the Veteran submitted a statement in which he indicated his heart doctor told him that his heart problem was probably caused by medications given in service.  The Veteran included statements from precautions given with his previously prescribed in-service medications.  

In September 2008, a VA examination regarding the Veteran's arteries was performed regarding the Veteran's abdominal aortic aneurysm.  The conclusion was normal left ventricle function.

In December 2008, a private medical record indicated the Veteran presented to the emergency room with complaints of atrial fibrillations with rapid ventricular response.  The Veteran denied chest pain or shortness of breath, but noticed that his heart rate was going too fast.  He was provided medication and released with instruction to follow-up with his treating cardiologist.

In January 2009, a letter from the Veteran indicated he had recently presented to a private medical record regarding an episode of increased heart rate and a return to beta blockers by his private treating physicians.

A June 2009 private medical record showed the Veteran to have undergone a diagnostic EP study for symptoms of palpitations and tachycardia.  After the procedure the Veteran began experiencing difficulty expressing words and writing.  He also reported a severe headache.  The Veteran denied any previous history of stroke.  He reported a history positive for arterial flutter ablation in 2006, dyslipidemia, hypertension, hypothyroidism, and an abdominal aortic aneurysm.  

In January 2010, a VA examination of the Veteran for arrhythmias indicated he had no hypertensive heart disease, valvar heart disease, or other heart disease.  His medical history was positive for hypertension and heart rhythm disease.  No continuous medication for heart disease was noted.  He was diagnosed with hypertension and paroxysmal atrial fibrillation.

In January 2011, the Veteran's representative submitted a letter whereby he stated that the regional office never determined the calls of cardiomyopathy of the left ventricle.

In May 2011, a VA examination regarding the Veteran's hypertension found him to have a current diagnosis of PAT and hypertensive cardiovascular disease.  Chest X-rays taken were noted to have no cardiac enlargement and an EKG was normal other than sinus brady cardia.  Coronary disease was not found or noted.

In January 2012, the Veteran submitted a statement whereby he claimed that his cardiomyopathy, deterioration of left ventricle was due to the interaction of two drugs used during his service.  He reported that he discussed the medication with his pharmacist and was told the prescribed medications should not be used together.  He reported that he had been diagnosed with cardiomyopathy after a heart catherization in 1976.  He reported that since that time his injection rate had improved until now it was near normal range.  He also stated that once someone has a deterioration of the heart muscle he will always have a weak heart.  He stated that he does not recuperate like people with a normal heart.

In May 2012, the Veteran submitted computer print-outs regarding the medications he was given in-service.  

In July 2014, the Veteran submitted an Appeal to Board of Veterans' Appeals Form 9 in which he stated that he originally believed his cardiomyopathy was due to an operation performed in too close proximity to having had an infection in-service.  However, he stated that he now believed his cardiomyopathy was caused by a reaction to two medication prescribed in-service.  

In July 2014, private medical records indicated the Veteran reported a history positive for heart disease.  The Veteran denied chest pain, palpitations, murmur or leg swelling.  Upon examination, the Veteran had a regular rate and rhythm, with no murmur, gallop, or rub.  He was found to have normal heart sounds.  

In October 2014, a VA examination diagnosed the Veteran to have supraventricular arrhythmia and hypertensive heart disease.  The Veteran reported that he was given medications in-service for a rapid heart rate.  He reported an irregular heartbeat 3-4 times a day but that he may go 1-2 months without feeling an irregular heartbeat.  Upon examination, the Veteran had normal heart rate, rhythm, and sounds.  An concurrent EKG and May 2011 chest X-ray were noted to be normal.  

In October 2014, a private medical record showed a normal chest X-ray.  The heart size and mediastinal contours were within normal limits.  The impression was no active disease.

In December 2014, a private medical record indicated the Veteran presented for treatment of atrial fibrillation and had a history of cardiomyopathy due to atrial arrhythmia.  His ejection fraction was noted to have normalized.

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The Veteran testified that he believed his cardiomyopathy was caused by toxicity from medication given in-service.  He reported that after undergoing a surgical procedure for a hernia and a circumcision he began experiencing a racing heartbeat.  He testified that he was prescribed medications for that condition and he believed those medications caused his cardiomyopathy.  He recounted that in 2002 his treating physician indicated that his elevated heart rate caused his cardiomyopathy.  

The Board notes that the regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, the Board finds that none of the evidence obtained and made a part of the record since the Board's May 2007 decision establishes that the Veteran's cardiomyopathy, deterioration of the left ventricle, was incurred in or caused by his active duty service.  Rather, all of the newly submitted evidence of record, including the Veteran's own statements, is duplicative of evidence or statements submitted previously.  Thus, this evidence is cumulative of statements and medical evidence submitted previously.  While the VA examinations, the private treatment records, and the Veteran's statements and testimony are new, they are not material as there is no information contained in them that indicates that the Veteran cardiomyopathy, deterioration of the left ventricle, is or has ever been related to his active duty service.  The Board also notes that the September 2002 and September 2003 records referenced by the Veteran in his June 2017 hearing and submitted after his hearing are duplicative of records in evidence at the time of the Board's May 2007 decision and were identified and discussed by the Board in its May 2007 decision.  In addition, to address the Veteran's contentions that medications prescribed to him while in-service caused his cardiomyopathy, deterioration of the left ventricle, the Board also notes that per the Veteran's own testimony his treating cardiologist had the information about the medications prescribed to him and did not at any time indicate that those medications were causative in his cardiomyopathy.  Additionally, there is no evidence of record which has linked those medications to the Veteran's cardiomyopathy.  The Board finds, then, that the new evidence associated with the claims file since the Board's May 2007 decision does not relate to any unproven element of the previously denied claim.  

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection for cardiomyopathy, deterioration of the left ventricle secondary to a viral infection in service is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, for certain chronic diseases, including brain thrombosis and brain hemorrhage, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

In January 2011, the Veteran sought service connection for ataxia muscle condition and a TIA and a stroke.

The Veteran's STRs are void of complaints for or symptoms regarding ataxia, TIA, or stroke. 

In June 2009, a private medical record indicated the Veteran underwent a diagnostic EP study for symptoms of palpitations and tachycardia.  After the procedure the Veteran reported developing difficulty expressing words and difficulty writing.  He reported having decreased visual fields and a headache, which was reported as severe.  Upon examination, his cranial nerves were found to be normal and a neurological evaluation was normal.  An MRI showed small old lacunar infarcts in the right cerebellum, minimal supratentorial small vessel disease, and no acute infarct on diffusion imaging.  No hemorrhage or mass effect was found.  A CT performed was noted to be within normal limits.  It was determined to be most likely anxiety.

An August 2009 private medical record indicated that the Veteran was insistent he had a stroke due to an inability to speak or write and right sided weakness.  The physician indicated that the June 2009 MRI showed some lacunae, but no discrete stroke.

A June 2010 private medical record showed the Veteran to have presented to a neurologist with ataxia.  His symptoms included a lack of coordination and speech difficulties.  The ataxia involved the right hand.  The Veteran reported onset three weeks prior and having intermittent symptoms.  The episodes lasted three days and were moderate in severity.  Associated symptoms did not include numbness in the extremities, paresthesia, tinnitus, headache, vertigo, fever or unexplained weight loss.  The Veteran reported he had a stroke a year prior after a heart procedure.  He complained of memory problems.  The physician stated it sounded as if the Veteran had a stroke or a hypoxic/ischemic event a year prior and a TIA two weeks prior.  An MRI and MRA were ordered.  The Veteran's listed medical history was noted to be positive for arrhythmia, heart disease, hypertension, memory loss, stroke, and thyroid disease.  An MRI showed there to be no evidence of acute infarction, intracranial hemorrhage, mass lesion, hydrocephalus, or extra-axial fluid.  There was no significant atrophy.  It was noted that there might be minimal chronic microvascular ischemic change.  Small remote lacunar infarct was seen in the right cerebellum.  The impression was no acute intracranial findings.  A small remote right cerebellar infarct with mild chronic microvascular ischemic changes were noted.  A concurrently performed MRA of the Veteran's head showed no visible intracranial stenosis, occlusion, or aneurysm.  The impression was negative.  A June 2010 follow-up visit with the private neurologist indicated there was no evidence of cerebral aneurysms, but did show a small, chronic lacunar stroke in the right cerebellum which the physician opined pre-dated the Veteran's symptoms from weeks prior.  

In June 2010, the Veteran submitted a statement in which he stated the he had an MRI in June 2010 which indicated he had a stroke with damage to his cerebellum.

In January 2012, the Veteran submitted a statement wherein he recounted a meeting with a private physician in which he was told he had several strokes prior to 2009 and that hypertension and atrial fibrillation were the main causes of stroke.

In his July 2014 Appeal to Board of Veterans Appeals Form 9 the Veteran stated his ataxia was caused by a stroke and should be service connected.

In his June 2017 hearing testimony ,the Veteran's representative stated that the Veteran's ataxia and transient ischemic attack and stroke was related to his heart damage.

Direct service connection necessitates that the Veteran's ataxia and TIA and stroke were related to his active service.  The evidence of record, however, does not support such a finding.  The Veteran's STRs do not contain any reports of the Veteran having any conditions, symptoms, or treatment related to either ataxia, TIA, or stroke.  The first report of such symptoms contained in the evidence of record was in June 2009, after his diagnostic EP study for symptoms of palpitations and tachycardia.  Additionally, in the Veteran's June 2010 private treatment record he indicated his symptoms first began 2009 and reappeared a few weeks prior to his June 2010 examination.  Thus, the first document of such symptomology was over 40 years after the Veteran separated from service.  The passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principe, 3 Vet. App. 365 (1992).  Furthermore, the June 2010 private neurologist did not link the Veteran's ataxia and TIA and/or stroke to his active-duty service in any way.  That physician indicated the Veteran had a small, chronic lacunar stroke, and did not relate it to the Veteran's period of active service 40 years prior.  The medical evidence of record, then, did not link the Veteran's ataxia and TIA and stroke to his active service.  As such, service-connection for ataxia and TIA and stroke on a direct basis is not warranted.

The Board also finds that presumptions of service connection for ataxia and TIA and stroke as a chronic disease are not warranted.  As stated above, the Veteran's first complaints regarding ataxia and TIA and stroke did not occur within one year from separation and there is no evidence of such symptomology continuously since service.  Therefore, the chronic disease presumption and the provisions governing continuity of symptomatology do not apply.  See 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a). 

Additionally, secondary service connection is also not established in regards to the Veteran's ataxia and TIA and stroke, as it would necessitate those conditions being caused or aggravated by one of his service connected disabilities.  The Veteran is currently service connected for paroxysmal atrial fibrillation with tachycardia with hypertensive heart disease (previously rated as paroxysmalatrial fibrillation with tachycardia) associated with hypertension, and hypertension, along with other disabilities regarding hernias, scars, and an repair of an abdominal aortic aneurysm.  The Board notes that in his June 2017 hearing, the Veteran indicated his belief that his ataxia and TIA and stroke were caused by his service-connected heart disabilities.  However, significantly, there is no medical evidence of record which found or linked the Veteran's ataxia and TIA and stroke to any of his service-connected disabilities, including his heart disability or his hypertension.  As noted above, the June 2010 private neurologist found that the Veteran has suffered a small, chronic lacunar stroke, but did not attribute that finding to the Veteran's service-connected heart disability or his hypertension.  The Board notes that the June 2010 private neurology records contain a medical history as provided by the Veteran.  The private records, however, do not contain an indication that the Veteran's complained of symptoms or the small, chronic, lacunar stroke were related to or caused by any of the listed medical conditions, to include his heart disability and hypertension.  Thus, the record is void of any evidence which would support a finding that the Veteran's ataxia and TIA and stroke were caused or aggravated by his service-connected heart disability or hypertension, or any other of his service-connected disabilities.  As such, the Board finds that secondary service-connection is not warranted.

Significantly, neither the Veteran nor his representative have presented or identified any medical opinion that supports the claim for service connection on a direct or secondary basis.  The Board recognizes that the Veteran's representative, in the June 2017 hearing, referred to a September 2003 medical report from the Veteran's treating private cardiologist.  That report, however, pre-dated the Veteran's first documented symptomology regarding ataxia and TIA and stroke by six or more years.  Additionally, the records from that provider contain no mention of any complaints of or symptoms regarding ataxia and TIA and stroke or any discussion that his cardiology issues and treatment could have regarding ataxia and TIA and stroke or any symptoms associated with such.  As such, the Board does not find that these records provide the necessary link between the Veteran's service connected heart disability or hypertension and his ataxia and TIA and stroke such to warrant service connection on a secondary basis.  
 
The Board has considered the Veteran's lay statements, to include his June 2017 hearing testimony.  Although the Board recognizes that the Veteran is competent to describe his observable symptoms of ataxia and TIA and stroke, he is not competent to opine as to the etiology of these conditions, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's lay opinions that his ataxia and TIA and stroke were related to his active service or his service-connected diabetes, do not constitute competent medical evidence and lack probative value. 

The Board has also considered the connection between what a health care professional has said to the Veteran, as indicated in his statements in support of claim, and find that the layman's account of what was purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Additionally, Board has reviewed the medical evidence connected with the Veteran's statements and finds those records do not support the Veteran's claim for service connection for ataxia and TIA and stroke.

In sum, the claims file does not contain competent and credible evidence that the Veteran's ataxia and TIA and/or stroke were related to service, or as secondary to his service-connected disabilities.  Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for cardiomyopathy, deterioration of the left ventricle secondary to a viral infection in service, is denied.

Entitlement to service connection for ataxia muscle condition and a transient ischemic attack (TIA) and a stroke, to include as secondary to a service connected disability, is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran seeks an increase in his rating for his service connected hypertension and his service connected PAT with tachycardia and hypertensive heart disease.  In his June 2017 hearing, the Veteran testified that his hypertension and PAT with tachycardia and hypertensive heart disease have increased in severity, to include an inability to perform his regular physical activities.  The Board notes that the Veteran was last afforded a VA examination regarding these conditions in October 2014.  Therefore, a more contemporaneous examination for these conditions is warranted.  

Additionally, in regards to his claim for an increase rating for his service connected right hernia repair, the Veteran also testified in his June 2017 hearing that his right hernia caused him increased discomfort and an inability to perform activity.  The Veteran also stated that his hernia was inoperable and unable to be supported by a belt.  A review of the record indicated that the Veteran submitted private treatment records and also provided those records to his VA examiner in July 2017.  However, the private treatment records appear to be incomplete.  As such, and based on the Veteran's testimony, the Board finds that a new VA examination is warranted.  
Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant private medical treatment records for his right inguinal hernia.  After securing the proper authorizations where necessary, obtain all the records of treatment or examination as indicated.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the nature and severity of his service connected hypertension.  The claims file must be made available to the examiner for review in connection with the examination, and it should be confirmed that such records were available for review.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed. 

The examiner should identify all manifestations of the Veteran's hypertension.  The examiner is also requested to indicate whether the Veteran's diastolic pressure has been, for any period on appeal: predominantly 130, 120, or 110, or more, and whether the systolic pressure is predominantly 200 or more, with reference to applicable time period during/from which such manifestations are shown.  
3.  Thereafter, schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the nature and severity of his service connected PAT with tachycardia and hypertensive heart disease.  The claims file must be made available to the examiner for review in connection with the examination, and it should be confirmed that such records were available for review.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed.

The examiner is requested to provide an estimate of the level of activity expressed in METS (metabolic equivalents) resulting in dyspnea, fatigue, angina, dizziness or syncope; the episodes of congestive heart failure, if any; and the degree of left ventricular dysfunction expressed in percentage of ejection fraction.  The examiner is requested to comment on whether the Veteran's PAT with tachycardia and hypertensive heart disease is manifested by chronic congestive heart failure or episodes of acute congestive heart failure.

4.  Thereafter, schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the nature and severity of his service connected right inguinal hernia.  The claims file must be made available to the examiner for review in connection with the examination, and it should be confirmed that such records were available for review.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed.
The examiner should describe all symptomatology associated with the Veteran's service-connected right inguinal hernia.  The examiner should state whether the Veteran's right inguinal hernia is small or large.  The examiner should indicate whether the right inguinal hernia is considered to be postoperative and recurrent, unoperable irremediable, or inoperable.  The examiner should also determine whether the Veteran's right inguinal hernia is readily reducible and well-supported by truss or belt, not readily reducible, not well-supported by truss, or not well-supported under ordinary conditions.

5.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


